Cage, dd HASBRO T Bot 74S Filed ONL? AMPLEDOROAGT A422 , Page t of 4

Case No: 17-43890-ELM-13

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF TEXAS

 

Fort Worth Division

In re: ANGEL REE SANSOM Case No: 17-43890-ELM-13
Chapter: 13

Property Address: 2316 WESTBROOK DR, CARROLLTON, TX 75007

Last four digits of any number you use to
Identify the Debtor’s account: 0390

 

 

 

Court Claim No. (if known) 12

 

STATEMENT IN RESPONSE TO NOTICE OF AMOUNT DEEMED NECESSARY TO CURE
MORTGAGE ARREARS UNDER L.B.R. 3002-2

FIRST UNTIED BANK & TRUST
(“Creditor”) hereby responds to that certain Notice of Amount Deemed Necessary to Cure Mortgage Arrears (“Cure Notice”)
dated March 19, 2019 and filed as Docket 37 that as of the date of this response Creditor:

 

 

Pre-Petition Amounts
Received Applicable option is checkec

 

Mv Agrees that the Trustee has paid the amounts listed on the Cure Notice towards the Creditor’s claim.

O Disagrees that the Trustee has paid the amounts listed on the Cure Notice towards Creditor’s claim. Creditor states that the
total amount received as of the date of this response is:

 

| Total Amount Due: | $0.00

 

Attached is an itemized Statement of amounts paid through the date listed on the Statement.

 

Post-Petition Amounts
Outstanding

Applicable option is checkec

C) Agrees that Debtors are current with respect to all post-petition payments, fees and costs, whether paid directly to Creditor or
being paid through Debtor’s Chapter 13 Plan as of the date of this response.

vi Disagrees that Debtors are current with respect to all post-petition payments, fees and costs as of the date of the Cure Notice
and states that the total amount to cure the post-petition arrearage as of the date of this response is:

 

| Total Amount Due: | | $12,752.48 J |* |

Attached is an itemized Statement of the post-petition arrearage due and owing through the date listed on the Statement. The
outstanding amounts identified on the Statement do not reflect amounts that became or may become due after the date listed
therein, including any fees that may have been incurred in the preparation, filing or prosecution of this Cure Notice .

The outstanding amounts identified on the attached Statements may not, due to timing, reflect all payments sent to Creditor as of
the date stated therein. In addition, the amounts due may include payments reflected on the Notice of Amount Deemed Necessary
to Cure Mortgage Arrears but which have not yet been received and/or processed by Creditor.

 

 

 

EXHIBIT

bktxbk_NoticeDeemCurr.rpt-08 Northern/FORT WORTH/00000008287344 Page | of 4

 
Cate dd HRASBA ETE Wot 45 FEF OSH? ARCELOR td 3197 , Frage & of 4

Case No: 17-43890-ELM-13

UNITED STATES BANKRUPTCY COURT

 

 

 

X /s/ PAUL KIM X 05/02/2019

Signature Date (MM/DD/YYYY)
First Name: PAUL Middle Name: Last Name: KIM
Title: Attorney for Creditor

Company BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP
Address 4004 Belt Line Rd Ste. 100
City ADDISON State: TX Zip: 75001

Phone (972) 386-5040

bktxbk_NoticeDeemCurr.rpt-08 Northern/FORT WORTH/00000008287344 Page 2 of 4
Cage dd HARSBIRHF LB MEGS FIP AS PH? FURESO BOAT? Ahe3h2 . Page 3 of 4

Case No: 17-43890-ELM-13

UNITED STATES BANKRUPTCY COURT

CERTIFICATE OF SERVICE

I hereby certify that on May 02, 2019, a true and correct copy of the Statement in Response to
Notice of Amount Deemed Necessary to Cure Mortgage Arrears Under L.B.R. 3002-2 was served

via electronic means as listed on the Court's ECF noticing system or by regular first class mail to the

parties listed on the attached list.

Respectfully submitted,

BARRETT DAFFIN FRAPPIER
TURNER & ENGEL, LLP

BY: /s/ PAUL KIM 05/02/2019
PAUL KIM
TX NO. 24001182
4004 Belt Line Rd Ste. 100
ADDISON, TX 75001
Telephone: (972) 386-5040
Facsimile: (972) 661-7725
E-mail: NDECF@BDFGROUP.COM
ATTORNEY FOR CREDITOR

bktxbk_NoticeDeemCurr.rpt-08 Northern/FORT WORTH/00000008287344 Page 3 of 4
Cage, Lif 2898 eA Dh F Bt a4 Filed Spat? Ente LEQ OR SRST a Bet yee ot gi

Case No: 17-43890-ELM-13

UNITED STATES BANKRUPTCY COURT

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTOR:

ANGEL REE SANSOM
2315 WESTBROOK DRIVE
CARROLLTON, TX 75007

DEBTOR'S ATTORNEY:
RICHARD M. WEAVER
5601 AIRPORT FRWY.
FORT WORTH, TX 76117

TRUSTEE:

PAM BASSEL

7001 BLVD 26

SUITE 150

NORTH RICHLAND HILLS, TX 76180

UNITED STATES TRUSTEE:
1100 COMMERCE STREET
ROOM 976

DALLAS, TX 75242

bktxbk_NoticeDeemCurr.rpt-08 Northern/FORT WORTH/00000008287344 Page 4 of 4
